Filing Date: 10/29/2019
Claimed Priority Date: 11/29/2018 (China 201811444528.2)
Applicant(s): Tang et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 8/3/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  (or as subject to AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Non-Responsive Election
The election responding to the restriction in paper no. 2 mailed on 7/28/2021 has been received and filed on 8/3/2021.  In their response to the previous restriction, the applicants elected invention I reading a semiconductor device.  However, the applicants failed to respond to the requirement to elect a species as set forth in paragraphs 11-18 of the previous Office action. 
Conclusion
Since the above-mentioned election appears to be a bona fide attempt to reply, the applicant is given a time period of two months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period under 37 CFR 1.136(a) are available.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        						
MDP/mdp
August 30, 20211